Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of the receipt and entry of the application filed on 04/24/2020.
	Claims 20-29 have been examined on the merits 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (US 20150327585) in view of Dipierro et al. (US 20080220092) and Aslanian et al. (WO 03088967 DWPI Abstract)
A composition (as a carbonated beverage within a container) comprising/consisting essentially of doxylamine, active therapeutic ingredients (i.e. a plant extract as an herbal, caffeine, vitamin, mineral, NSAIDS naproxen, acetaminophen, anticholinergics or ibuprofen) (as claimed in claims 22-27) and a carbonated beverage/liquid (i.e. wherein the beverage/liquid component has a gas volume of at least 2.0 and a pH value of no more than 4) is claimed.

Dipierro teaches a composition for the intended purpose for dieting and/or treating obesity in a subject which comprise or may comprise active therapeutic ingredients such as a plant extract as an herbal, caffeine, vitamin, mineral, NASAIDs, n-acetylcysteine, diphenhydramine, naproxen, acetaminophen, anticholinergics or ibuprofen (see, e.g. entire document including e.g.-title, abstract, paragraphs 0164, 0174, 0223, 0359, 0363, 0698, 0702, 0722 and claims).
Aslanian beneficially teaches a composition for the intended purpose for treating obesity in a subject which comprise or may comprise an active therapeutic ingredient such as doxylamine (see, e.g. entire document including e.g.-pages 1-15).
It is obvious to one of ordinary skill in the art at the time the invention was made to provide a therapeutic composition (as a carbonated beverage within a container) comprising/consisting essentially of doxylamine, active therapeutic ingredients (i.e. a plant extract as an herbal, caffeine, vitamin, mineral, NSAIDS 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary. 

Please note, the intended use of the above claimed composition (i.e. the functional effects and/or properties instantly claimed would be intrinsic to the prior art reference) does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655